Citation Nr: 9900573	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  94-21 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a right 
tibia stress fracture, claimed as secondary to service-
connected residuals of a hysterectomy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1975 to 
November 1979, and separation records reveal that she served 
an additional six years and nine days of active duty.

The instant appeal arose from an October 1991 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Atlanta, Georgia, which denied a claim for service 
connection for a stress fracture of the right tibia.  This 
case was remanded by the Board of Veterans' Appeals (Board) 
in April 1996 for further development.


REMAND

The appellant contends, in substance, that she developed a 
stress fracture of the right tibia due to a lack of estrogen 
which weakened her bones and was a result of her service-
connected hysterectomy.  Therefore, she believes service 
connection is warranted for residuals of the right tibia 
stress fracture.

As noted in the April 1996 remand, there is contradicting 
evidence of record regarding the etiology of the veterans 
right tibia stress fracture.  A June 1992 VA treatment entry 
reported a history of a stress fracture [t]hought to be due 
to a lack of estrogen [secondary] to hysterectomy.  A March 
1993 treatment entry reported that it was questionable 
whether the appellants tibia fracture was traumatic or 
spontaneous, and that it appears to be spontaneous.  The 
examiner assessed likely osteoarthritis, not 
[osteoporosis].  A May 1992 private bone density scan 
revealed normal results, and a June 1993 VA treatment record 
noted the results of the scan and concluded that there was no 
evidence of osteoporosis.

The May 1997 VA examination report indicated that the right 
tibia stress fracture was probably connected to the veterans 
service-connected hysterectomy if her ovaries were removed at 
the time of the hysterectomy.  The September 1978 
hysterectomy operative report noted that [t]he ovaries were 
left intact as they appeared normal.  Further, a December 
1991 private pelvic ultrasound revealed a normal ovary.  
There is some evidence in the record, however, that the 
veteran currently has only one ovary:  no left ovary was 
identified in the December 1991 ultrasound.

The evidence of record reveals that the veteran was not on 
estrogen replacement therapy at the time the right tibia 
stress fracture was diagnosed in April 1991.  A June 1991 VA 
treatment record noted that she did not have an estrogen 
prescription.  A May 1992 VA treatment record noted that the 
veteran was taking Premarin, an estrogen replacement, but 
that there was no documentation in the record of elevated 
follicle stimulating hormone or luteinizing hormone, which 
would indicate a need for estrogen replacement therapy, prior 
to the Premarin treatment.  The appellants private 
physician, Thermutus McKenzie, M.D., in a June 1992 
statement, reported that the appellant was on hormone 
replacement therapy for menopausal symptoms.  A March 
1993 VA treatment record again noted that there was no 
documentation in the record of elevated hormones.

This case must again be remanded to the RO to ensure full 
compliance with the Boards remand instructions of April 
1996.  The Boards remand of April 1996 instructed the RO to 
arrange for the veteran to undergo an examination to 
determine the etiology of [the veterans] right tibia stress 
fracture and specifically required that [t]he appellants 
claims folder must be provided to the examiner prior to the 
examination.

The veteran did undergo VA examinations in September 1996 and 
May 1997; however, the language of the examination reports is 
clear that neither examiner had the claims folder available 
to them prior to the examination.  The September 1996 
examination report noted [t]he claims file is not 
available, and the May 1997 examination report noted that 
[the veterans] prior chart and the results of [the 
September 1996] examination are not available for review.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998).  In Stegall, the United States Court of 
Veterans Appeals (Court) vacated and remanded a Board 
decision because it failed to ensure that the RO achieved 
full compliance with specific instructions contained in a 
Board (or BVA) remand regarding scheduling of VA compensation 
examinations.  In particular, the Court noted that the 
earlier BVA remand required that the claims file be made 
available for both examinations, but there is no evidence in 
the medical reports that Mr. Stegall's file was available 
during the PTSD hospitalization, which the Board relied on, 
or during the neurology examination.  As the record reveals 
that the VA medical examination did not comply with the 
directions found in the 1995 BVA remand order, the Court's 
review is frustrated, and the matter will be remanded for 
additional development.  Id. at 271.  Accordingly, the RO 
must schedule another examination which complies with the 
requirements set forth in Instruction #1 of the Boards April 
1996 remand.

Accordingly, this case is REMANDED for the following action:

1.  The appellant should be scheduled for 
a comprehensive VA physical examination 
to determine the etiology of her right 
tibia stress fracture.  The appellants 
claims folder must be provided to the 
examiner prior to the examination.  All 
appropriate studies should be performed.  
The examiner should describe any 
residuals of a right tibia fracture, and 
discuss the etiology of the fracture.  
Specifically, the examiner should report 
whether the appellants right tibia 
fracture was a result of an estrogen 
deficiency, and, if so, whether the 
estrogen deficiency was a result of the 
appellants hysterectomy.  To the extent 
that the examiner wishes to provide it, a 
complete rationale for any opinion 
expressed is requested.  A report of the 
examination should be associated with the 
appellants claims folder.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests, reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented.

In the event that the veterans claim remains denied, she and 
her representative should be provided with an appropriate 
supplemental statement of the case, and an opportunity to 
respond, and the case should be returned to the Board for 
further appellate consideration if otherwise in order.  The 
appellant need take no action until otherwise notified, but 
she may furnish additional evidence and argument to the RO 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).

This REMAND is to develop evidence and afford due process.  
The Board intimates no opinion as to the final outcome 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.






		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
